Citation Nr: 1618154	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  10-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

Entitlement to an increase rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to February 6, 2013, in excess of 50 percent as of February 6, 2013, and in excess of 70 percent as of September 16, 2014.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 1973. 
These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied an increased rating for anxiety disorder.  Subsequently, a June 2010 rating decision, the Veteran was granted service-connection for PTSD in lieu of the previous diagnosis of anxiety disorder, and the 30 percent rating was continued.  Jurisdiction of the Veteran's claim has been transferred to the RO in Phoenix, Arizona.  

Rating decisions in April 2013 and January 2015, granted increased ratings of 50 percent, effective February 6, 2013, and 70 percent, effective September 16, 2014.  Those increases are not considered a full grant of benefits sought, and thus the claim for increased rating remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to February 6, 2013, the Veteran's PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From February 6, 2013, to September 16, 2014, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with reduced reliability and productivity.

3.  From September 16, 2014, the Veteran's PTSD was manifested by occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 percent for PTSD prior to February 6, 2013, were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for a staged rating in excess of 50 percent for PTSD from February 6, 2013, to September 15, 2014, were not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for a staged rating in excess of 70 percent for PTSD from September 16, 2014, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

On receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate awareness of what is necessary to substantiate claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the January 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2015).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2015).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Different ratings may be assigned for separate periods of time if distinct periods are shown by the competent evidence of record during the pendency of the appeal that warrants different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Whether lay evidence is competent and sufficient in a particular case is an issue of fact and that lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence. Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another provided that VA offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429 (1995). 

Diagnostic Code 9411 is used to rate PTSD and applies the General Rating Formula for Mental Disorders.  A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

That portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2015). The regulation has been changed to reflect the current DSM, the DSM-5.  However, that change does not apply to this claim, which was pending at the time of the change.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual. This case involves assignment of GAF scores and those assignments are relevant to the Veteran's level of impairment due to his PTSD.

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's GAF scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

Prior to February 6, 2013

The Veteran asserts that prior to February 6, 2013, his diagnosed PTSD manifested to a degree worse than that contemplated by the assigned 30 percent rating.  The Board finds that a review of the medical record and VA psychiatric examinations of record demonstrates that the Veteran's PTSD, during the relevant time period, manifested with symptoms of depressed mood, anxiety, sleep disturbance and nightmares, hypervigilance, and detachment.  Overall, prior to February 6, 2013, the Veteran's psychiatric disability most closely resembled occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Therefore, the Veteran's PTSD did not warrant a higher rating in excess of 30 percent rating, and the claim for increased rating must be denied. 

The evidence for this period includes VA examinations in April 2008, January 2009, May 2010, and June 2011, and VA and Vet Center medical records.  Diagnoses have included PTSD and depressive disorder, with symptoms such as depressed mood, trouble sleeping with nightmares, anxiety, hypervigilance, irritability, and detachment.  The Board notes that the Veteran's PTSD manifestations overall have been repeatedly described as mild during the relevant time period, and he has been assigned GAF scores of 60 and above.  The competent medical evidence has not shown any indication of suicidal or homicidal ideations, hallucinations, difficulty understanding complex commands, impaired judgment or thought process, obsessive rituals, or disorientation.  

VA examinations in April 2008 and January 2009 demonstrate a condition that was not diagnosed as PTSD, but anxiety disorder.  During both examinations, the VA examiners, on review of the medical history and an in-person interview determined that the Veteran's psychological condition did not meet the criteria for a diagnosis of PTSD.  Both examiners noted that the Veteran had symptoms of mild anxiety and depressed mood, with some indications of PTSD such as increased arousal, recurrent thoughts, and avoidance of things that reminded him of his time in Vietnam.  However, the examiners concluded that the Veteran's symptoms did not amount to clinically significant distress or impairment.  In both examinations, the Veteran was noted to be fully oriented, with normal thought process, and appropriate hygiene.  The examiners noted adequate recreational and leisure pursuits and social and interpersonal relationships.  The Veteran noted he maintained hobbies and a good relationship with his family.  While the examiners recorded some memory issues, the Veteran denied any suicidal or homicidal thoughts or ideation, delusions or hallucinations, or ritualistic behavior.  Overall, both examiners assigned a GAF score of 65. 

The Veteran's condition during the earlier VA examiners is fairly representative of the symptoms found at later VA examinations in May 2010 and June 2011.  During the May 2010 examination the Veteran was given an Axis I diagnosis of PTSD, with depressive and anxiety disorder, not otherwise specified, with a GAF score of 61.  The Veteran demonstrated symptoms such as depressed mood and ongoing anxiety, difficulty sleeping, and mild memory loss.  Additionally, the Veteran expressed issues with irritability, difficulty concentrating, and exaggerated startle response.  Overall, the examiner found no clinically significant functional distress or impairment.  The examiner noted that the Veteran was well groomed, maintained personal hygiene, oriented with normal thought process and judgment, and had satisfactory social relationships and interpersonal skills.

At the June 2011 VA examination, the Veteran's symptomatology of PTSD was again similar to that of the pervious examinations.  The VA examiner again provided an Axis I diagnosis of PTSD with chronic depressive disorder.  With regard to symptoms, in addition to those symptoms described by the pervious examinations, such as disturbed sleep, irritability, and issues with memory and concentration, the Veteran noted some occasions, once a year, of angry outbursts or episodes of violence.  The Veteran described no suicidal or homicidal thought, ideations, or plans; panic attacks; obsessive or ritualistic behaviors; hallucinations; or delusions, and was noted to be oriented, appropriately dressed, attentive, and with no signed of impairment judgment or thought process.  Ultimately, the examiner noted his condition was only productive of occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

While the Veteran has reported that his symptoms, during this time period, were more severe than a 30 percent rating, to include panic attacks, anger, and irritability, the Board finds that the evidence of record does not support a higher rating.  A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Here, even considering the Veteran's lay statements, his condition is not shown to manifest to a condition the rises to be productive of that level of occupational and social impairment. 

The Board notes that a review of the medical records, to include the VA psychological examinations, does not show such symptoms such as difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, as contemplated by the next higher rating.  While some memory loss has been noted, no cognitive disorder or speech disorder has been assessed.  While episodic panic attacks were noted, there has been no demonstration of panic attacks consistently more than once a week.  No examiner has indicated that the Veteran lacks insight or judgment, nor is there any indication of suicidal ideations. 

While admittedly, the Veteran reports, and the contemporaneous VA medical records demonstrate, there may have been indications of a deteriorating condition of PTSD, to include some disturbances in motivation and social relationships, that condition remains contemplated by the 30 percent rating.  The Board notes that during the earlier examinations the Veteran was noted to have adequate or even good interpersonal skills and maintained good social support system to include his family.  The Veteran was also noted to have several hobbies such as tai-chi, and participated in them regularly.  However, during the later parts of the relevant time period, the Veteran seems to be less social.  During the June 2011 VA examination, the Veteran was noted to have anxiety about his family, and was only noted to have one friend.  Lay statements from his wife from September 2011 and January 2012, note that, unlike before, the Veteran was less comfortable with other people, with increase irritability and anger. 

The Board finds, however, that even considering these subjective symptoms, and some apparent worsening, that the Veteran's condition did not arise to warrant a higher rating.  The June 2011 VA examiner, while considering the Veteran's increased symptoms, still founds that the Veteran's condition was considered mild, assigned a GAF score of 61, and explicitly noted that the symptoms only caused occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  Likewise, VA psychiatric treatment records show GAF scores which represents only mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally indicate that a person is functioning pretty well, and has some meaningful interpersonal relationships.  Diagnostic and Statistical Manual of Mental Disorders. (4th ed.) (DSM-IV).

In sum, the Board finds that a review of the clinical findings from the psychiatric records and VA examinations does not show symptoms which more closely approximated the criteria for a rating of 50 percent prior to February 6, 2013.  Therefore, as the preponderance of evidence is against the claim for a higher rating, the Board finds that the Veteran's claim for an increased rating for PTSD must be denied prior to February 6, 2013.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

From February 6, 2013, to September 16, 2014

The Veteran alleges that his PTSD from February 6, 2013 to September 16, 2014, was worse than the assigned 50 percent rating.  An April 2013 rating decision granted an increased rating for PTSD of 50 percent as of February 6, 2013.  A January 2015 rating decision granted an increased rating from 50 percent to 70 percent as of September 16, 2014.  The Veteran contends that a rating greater than 50 percent was warranted as of February 6, 2013.

At a February 2013 VA examination, the examiner noted an Axis I diagnosis of PTSD, with a GAF score of 50.  On examination, the examiner noted that PTSD manifested with symptoms such as sleep disturbance, irritability, hypervigilance, exaggerated startle response, and isolation.  The Veteran was noted to be in a depressed mood, anxious, and to have an overall disturbance in motivation.  The examiner ultimately noted that the Veteran's condition was productive of occupational and social impairment with reduced reliability and productivity, which the Board finds is most closely contemplated by a 50 percent rating.   

The Board notes that a 70 percent rating for PTSD is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2015).

Here, the competent medical evidence of record, to include a February 2013 VA psychiatric examination, does not show the Veteran had any speech issues, continuous panic attacks, spatial disorientation, neglect of personal hygiene, or an inability to maintain effective relationships.  The Board notes that a review of the Veteran's medical records indicates a condition to include better mood, less friction with social interactions, and even improved sleep.  The evidence shows that he had strong familial relationships, to include with his wife and daughters, and hobbies such as playing guitar, and working on carpentry.  Additional medical records from the relevant time period has consistently shown that the Veteran has always been appropriately dressed and adequately groomed, cooperative and oriented, and with normal speech, thought process, and judgment.  The records even show a marked improvement in the Veteran's depression and anxiety as reported by the Veteran during treatment and psychological evaluation sessions.  Finally, the medical evidence indicates that the Veteran has continuously denied any suicidal or homicidal ideations. 

The Board notes that during this time period from February 2013, the Veteran has been consistently assigned GAF scores of 50 and above, to include 50 in August 2013; 55 in December 2013; 55 in February 2014; and 50 in March 2014.  While a GAF score of 50 represents a serious impairment to social and occupational functioning, such as suicidal ideations or severe obsessional rituals, the Board notes that Veteran, even during those examinations where he was assigned GAF scores of 50, was not noted to exemplify those types of symptoms.  Again, even during the March 2014 psychiatric assessment, the Veteran denied any suicidal ideations; had no difficulty with speech, thought, or judgement; and was noted to have no obsessive rituals.  Additionally, the Board notes that the Veteran was assigned GAF scores greater than 50, which denote only moderate symptoms of PTSD, on more occasions during the relevant time period, to include at the February 2013 VA psychiatric examination. 

Therefore, the Board finds that a review of the medical records reveals an overall condition that more nearly approximates the criteria for a 50 percent rating.  The Board notes that while the Veteran was assigned GAF scores as low as 50, which denotes serious symptoms, those scores are only one aspect of what the Board considers when rating the severity of a psychiatric disability.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Considering the totality of the Veteran's symptomatology of PTSD, and the GAF scores, the Veteran's disability has not shown to manifest to the severity required for the next higher rating of 70 percent.  The Board finds that the Veteran's PTSD more nearly approximates a condition that is productive of occupational and social impairment with reduced reliability and productivity, as noted by the February 2013 VA examination.  

Consequently, as the preponderance of the evidence is against the claim for a higher rating for PTSD prior to September 16, 2014, the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of September 16, 2014

The Board also finds that the Veteran's current 70 percent rating for PTSD as of September 16, 2014, is representative of the severity of the current disability, and that a higher 100 percent rating is not warranted. 

The Board notes that a 100 percent rating for PTSD is only warranted when the Veteran's disability manifests to a degree in which is productive of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2015). 

At a September 2014 VA examination, the Veteran was noted to experience symptoms such as irritability with outbursts, hypervigilance, exaggerated startle response, depressed moods, and mild memory loss.  The Veteran was also noted to be anxious in crowds and in public, to have trouble sleeping, and to have difficulty in establishing and maintaining effective relationships.  However, the VA examiner noted that the Veteran's overall condition was only productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The examiner explicitly noted that the Veteran was generally functional with normal routine behavior and self-care, and normal conversation.

The Board finds that the medical evidence of record does not demonstrate that the Veteran's current condition warrants a 100 percent rating.  There preponderance of the evidence is against a finding that he is totally impaired both socially and occupationally.  There is no evidence that the Veteran has gross impairment of thought processes, or in a persistent danger of hurting himself.  The Board notes that VA examiner explicitly noted that the Veteran was alert and oriented with good rapport, and was cooperative, with no abnormalities in speech, eye contact, mood, or affect.  The VA examination was also silent on any indication of suicidal or homicidal ideations, or any indication the Veteran was a danger to himself.  Finally, the Veteran has not been noted to exemplify grossly inappropriate behavior, persistent delusions or hallucinations, or an inability to maintain personal hygiene. 

The Board acknowledges that during the VA September 2014 examination, the examiner noted that when stressed the Veteran claimed that he became disoriented and confused about his surroundings.  However, even considering that dissociative aspect of PTSD, the Board finds that one symptom does not cause his disability to be considered totally socially and occupationally disabling, as contemplated by the 100 percent rating.  The Board must consider the totality of the Veteran's array of symptomology.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board finds that total social impairment, which is required for a 100 percent rating, is not shown.  The evidence shows that the Veteran maintains some social relationships.  Therefore, total social impairment is not shown.

Accordingly, considering all the Veteran's symptoms and manifestations of PTSD, the Board finds that a 100 percent rating is not warranted, and that the Veteran's current 70 percent rating nearly approximates the severity of PTSD.  Therefore, as the preponderance of the evidence is against a higher rating, and the claim for increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Other Considerations

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the service-connected disability.  If so, then the assigned schedular rating is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the Board finds that the schedular rating does not reasonably describe or contemplate the severity and symptomatology of the service-connected disability, then the Board must determine whether the exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The evidence of record does not show that, during any time period, the Veteran's PTSD is so unusual or exceptional in nature as to make the schedular rating inadequate.  The PTSD has been rated under the applicable Diagnostic Code that has specifically contemplated the level of occupational and social impairment caused by the service-connected PTSD.  In addition, the Veteran's symptoms such as depression, anxiety, and sleep disturbance, are specifically enumerated under the applicable Diagnostic Code.  The evidence does not show frequent hospitalization due to the service-connected disabilities, or marked interference with employment beyond that envisioned by the ratings assigned.  Therefore, the Board finds that referral for consideration of the assignment of an extra-schedular rating is not warranted.  Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).




ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to February 6, 2013, is denied. 

Entitlement to a rating in excess of 50 percent for PTSD from February 6, 2013, to September 16, 2014, is denied.

Entitlement to a rating in excess of 70 percent PTSD from September 16, 2014, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


